— Appeal from an order, Supreme Court, New York County (Burton S. Sherman, J.), entered March 13, 1991, which denied plaintiffs motion to reargue the order of the same court, entered December 14, 1990, dismissing the complaint in part, unanimously dismissed as nonappealable, without costs.
Plaintiffs motion to "renew and/or reargue”, arguing that the IAS Court had overlooked relevant facts in that prior order, was properly characterized by the IAS Court as one for reargument, the denial of which is not appealable (Charney v North Jersey Trading Corp., 184 AD2d 409).
Were we to address the merits, we would agree with the IAS court that the parties’ indemnification agreement, when read in conjunction with the separation agreement, absolved plaintiff father of any further duty to support his child, and is therefore repugnant to the public policy of this State mandating a parental duty to support children (Griffin v Griffin, 79 AD2d 828, 829; Valdimer v Mount Vernon Hebrew Camps, 9 AD2d 900, 901, affd 9 NY2d 21). Concur — Sullivan, J. P., Carro, Asch and Rubin, JJ.